Citation Nr: 1613674	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962 and from September 1983 to August 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the record.  

When this case was before the Board in June 2012, the Board granted reopening of the claim for service connection for a disability manifested by tremors and then remanded the claim for additional development.  In the introduction to that decision the Board noted that it had recharacterized the claim (as it is now listed on the title page) based on the Veteran's attorney at the January 2012 hearing clarifying that the prior characterization of the claim, as one for service connection for Parkinson's disease, had been in error.  

The Board notes that in November 2015 the Veteran submitted an informal claim for an increased evaluation for "brain thrombosis."  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

By a July 2015 notice of disagreement the Veteran initiate appeals for increased rating for residuals of transient ischemic attacks, and for service connection for Alzheimer's disease.  By an October 2015 notice of disagreement the Veteran initiated appeals for an increased rating for post-operative residuals of cholecystectomy with scar, an increased rating for hypertension, service connection for tinnitus, and service connection for bilateral hearing loss.  He also in the October 2015 submission reiterated his disagreement with the rating assigned for residuals of transient ischemic attacks.  However, by a signed submission in December 2015 the Veteran expressed a desire to withdraw those notices of disagreement.  The Veteran's authorized representative in a January 2016 submission confirmed this desire to withdraw those notices of disagreement.  The Board will limit its consideration accordingly

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

Regrettably, additional development is required before the Board decides the Veteran's appeal.

In the June 2012 remand, the Board directed the RO or the Appeals Management Center (AMC) to provide the Veteran with a VA examination to determine whether the claimed disability manifested by tremors is related to active service or to service-connected disability.  The examiner was to provide a rationale for all opinions expressed.

The Veteran was afforded a VA examination in September 2013.  The examiner addressed direct service connection and secondary service connection, but provided no rationale for the negative opinions provided.  The examiner rather merely listed as a rationale, "The [Veteran's] complete C-file and CPRS records were reviewed."  Another examiner then addressed secondary service connection, but only provided an opinion with respect to the Veteran's service-connected residuals of transient ischemic attacks, not mentioning the Veteran's other service-connected disabilities, which include anxiety disorder with neurocognitive disorder, hypertension, bilateral pseudophakia, and post-operative residuals of cholecystectomy with scar.  

Due to the above deficiencies, the Board finds that the Agency of Original Jurisdiction did not comply with the Board's directives and that a remand for further development is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Thereafter, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of any disability manifested by tremors that has been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

For any disability manifested by tremors present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service.

Also for any disability manifested by tremors present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability was caused or permanently worsened by any of the Veteran's service-connected disabilities.  An adequate rationale (one sufficient to medically explain the opinion) must be provided for all opinions expressed.

3.  Undertake any other indicated development.

4. Thereafter, readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






